Citation Nr: 1527219	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, at which time she withdrew from appeal a claim regarding the propriety of reduction in rating for a service-connected back disability.  A transcript of the hearing is associated with the claims folder.  
 

FINDINGS OF FACT

1.  The Veteran is service connected for a psychiatric disorder, evaluated as 70 percent disabling; spondylolisthesis at L5-S1, evaluated as 20 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 20 percent disabling; right foot hammer toes, evaluated as 10 percent disabling; left foot hammer toes, evaluated as 10 percent disabling; and pelvic inflammatory disease with right salpingectomy, evaluated as noncompensably disabling.  Her combined service-connected disability rating is 90 percent.

2.  The Veteran is unable to obtain or retain substantially gainful employment due to the combined effect of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her service-connected disabilities, alone or in combination, prevent her from securing and maintaining substantially gainful employment.  It appears that she worked briefly after discharge from military service and has not worked since.  See, e.g., June 1986 VA Form 21-526.  She obtained a high school equivalency diploma and completed one year of college.  There is a long history of illicit drug use.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) 

The Veteran meets the schedular requirements for TDIU.  The determinative issue, therefore, is whether the Veteran is shown to be unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

During a VA general medical examination conducted in September 2012, the Veteran complained of pain with prolonged standing, and an inability to stand or walk for long periods without pain radiating to her legs.  She used a cane to help relieve pressure from her back whenever she stood and walked.  Flexion was to 55 degrees, and extension was to 25 degrees.  After repetitive testing, flexion was to 50 degrees, and extension was to 20 degrees.  There was pain on movement.  There was pain with palpation of her mid-lumbar spine.  Strength testing was mostly normal.  Reflex and sensory testing were normal.  Straight leg raising tests were positive.  The examiner opined that this condition would affect occupational activities that require standing and walking for long periods, as well as lifting, but that it would not impact the Veteran's ability to work a light duty desk job.

During a VA PTSD examination conducted in September 2012, the Veteran reported chronically depressed mood, daily panic attacks, loss of interest and pleasure in activities, fatigue, low self-esteem, suspiciousness, generalized anxiety, intrusive thoughts, and social withdrawal.  She had supportive relationships with her children.  Her daughter had recently moved in to care for her.  She had no friends.  The examiner noted that the Veteran had a long history of intermittent residential treatment for her psychiatric disorders and substance abuse.  She also noted that the Veteran's cocaine and alcohol dependence were in remission.  Although the Veteran was appropriately dressed, she reported (and the record confirms) occasional neglect of her hygiene and grooming for up to four days.  See, e.g., February 1999 VA Examination Report.  The examiner opined that there was occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, and thinking and/or mood.  A global assessment of functioning (GAF) score of 50 was assigned.

In a March 2013 addendum, the September 2012 VA PTSD examiner stated that "[i]t is beyond the scope of expertise of this examiner to determine whether or not the Veteran's service-connected disabilities render her unable to secure and maintain substantially gainful employment."  She explained that the GAF score of 50 reflected serious psychiatric symptoms.  She noted that the Veteran's reported symptoms might result in decreased motivation, social withdrawal, increased vigilance, decreased energy and persistence, and increased irritability in a work setting.  The examiner opined that the Veteran was "capable of performing simple tasks requiring limited cognitive complexity, simple decision making, and/or minimal public interaction."

During the July 2014 hearing, the Veteran stated that she could stand only 1-2 minutes before having to sit back down, and that she used a wheeled walker to cook food on the stove.  She testified that she mainly stays in her house and watches television.  She described daily panic attacks.  The Veteran's children and grandchildren help her with household chores.

The opinions of the September 2012 VA examiners tend to suggest that the Veteran's service-connected back and depressive disorders prevent her from obtaining and/or maintaining substantially gainful employment consistent with her job skills and work history.  The Board observes that there is no conflicting opinion of record that directly addresses the Veteran's unemployability.  While the Veteran has retained some minimal functional capacity, enabling her to care for herself daily and interact with some success with others, her physical and mental impairments do not lend themselves to success in the average work environment.  Although the September 2012 VA PTSD report notes that there is not total occupational and social impairment, the Board cannot conceive of any real world work situation in which the Veteran could reasonably function.  As such, the Veteran is prevented from obtaining or retaining substantially gainful employment due to her service-connected disabilities; an award of TDIU is therefore warranted. 


ORDER

Entitlement to TDIU is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


